UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2102


LOKESH BABU VUYYURU,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK NATIONAL ASSOCIATION, as Trustee for Option
One, Mortgage Loan Trust 2003-4, Asset-Backed Certificates,
Series 2003-4; OCWEN LOAN SERVICING, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cv-00598-HEH)


Submitted:   March 14, 2017                 Decided:     March 16, 2017


Before FLOYD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lokesh Babu Vuyyuru, Appellant Pro Se.     Andrew Brian Pittman,
TROUTMAN SANDERS, LLP, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lokesh Babu Vuyyuru seeks to appeal the district court’s

order denying reconsideration of its previous order dismissing

Vuyyuru’s amended complaint.            We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

      Parties     are    accorded     30        days    after     the     entry    of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

August 22, 2016.         The notice of appeal was filed on September

22,   2016,    one     day   after   the        30-day      appeal      period    expired.

Because Vuyyuru failed to file a timely notice of appeal or to

obtain    an   extension       or   reopening          of   the   appeal     period,     we

dismiss the appeal.          We dispense with oral argument because the

facts    and   legal    contentions        are    adequately         presented      in   the

materials      before   this    court      and    argument        would    not     aid   the

decisional process.

                                                                                  DISMISSED




                                            2